Case 2:19-cv-13108-LJM-EAS ECF No. 18, PageID.528 Filed 03/26/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 MILKA THOMAS,

       Plaintiff,                             Case No. 19-13108
                                              Honorable Laurie J. Michelson
 v.                                           Magistrate Judge Elizabeth A. Stafford

 COMMISSIONER OF SOCIAL
 SECURITY,

       Defendant.


  OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [15], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [13],
  GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [14],
        AND AFFIRMING THE DECISION OF THE COMMISSIONER


      Milka Thomas suffers from advanced osteoarthritis degenerative disease, left hip

impairment, and sclerosis and claims these conditions prevent her from working full-time

and make her legally disabled. Thomas applied for disability insurance benefits from the

Social Security Administration in 2016, but her application was denied. Thomas then filed

this lawsuit challenging the Commissioner of Social Security’s determination that she is

not disabled. Magistrate Judge Elizabeth A. Stafford, to whom all pretrial matters were

referred, recommends affirming the Commissioner’s decision. Thomas objects to that

recommendation. As will be explained, the Court will overrule Thomas’ objection and

accept the Magistrate Judge’s recommendation to grant the Commissioner’s motion for

summary judgment and affirm the Commissioner’s disability determination.
Case 2:19-cv-13108-LJM-EAS ECF No. 18, PageID.529 Filed 03/26/21 Page 2 of 5




                                            I.

      Milka Thomas applied for disability insurance benefits in July 2016, about a year-

and-a-half after the alleged onset of her disability at age 62. (ECF No. 11-3, PageID.116–

117; ECF No. 11-5, PageID.198.) Thomas claimed to be disabled due to advanced

osteoarthritis degenerative disease, left hip impairment, and sclerosis. (ECF No. 11-3,

PageID.116–117.) Although Thomas had previously worked as a phlebotomist, benefits

clerk, and general clerk, she had not engaged in substantial gainful activity since January

2015. (ECF No. 11-2, PageID.48, 52; ECF No. 11-3, PageID.125–126.)

      After the Commissioner denied her disability insurance application, Thomas

requested a hearing. At the May 2018 hearing, both Thomas and a vocational expert

testified. (ECF No. 11-2, PageID.60–114.) In October 2018, the administrative law judge

(ALJ) issued a written decision finding Thomas not disabled (Id. at PageID.43–55.) The

ALJ reasoned that despite her conditions, Thomas could still perform her past relevant

work as a benefits clerk. (Id. at PageID.52–54.) After the Appeals Council denied review,

Thomas filed this lawsuit seeking judicial review of the Commissioner’s decision. (Id. at

PageID.35–37; ECF No. 1.) Each side filed a motion for summary judgment. (ECF Nos.

13, 14.) Magistrate Judge Stafford issued a Report recommending that the Court grant the

Commissioner’s motion and affirm the Commissioner’s decision under sentence four of 42

U.S.C. § 405(g). (ECF No. 15.) Thomas objected to the recommendation (ECF No. 16),

and the Commissioner filed a response (ECF No. 17).




                                            2
Case 2:19-cv-13108-LJM-EAS ECF No. 18, PageID.530 Filed 03/26/21 Page 3 of 5




                                             II.

         When a party objects to a magistrate judge’s report and recommendation, a district

judge reviews the issues raised by the objections de novo; there is no obligation to review

un-objected to issues. See Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S. 140, 150 (1985);

Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich.

Apr. 16, 2012). “The district court need not provide de novo review where the objections

are frivolous, conclusory or general. The parties have the duty to pinpoint those portions

of the magistrate’s report that the district court must specially consider.” Mira v. Marshall,

806 F.2d 636, 637 (6th Cir. 1986) (cleaned up). Objections should be “specific in order to

focus the busy district court’s attention on only those issues that were dispositive and

contentious.” Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir.

1991).

         In conducting de novo review in this case, the Court must affirm a finding by the

ALJ if it is both supported by substantial evidence and complies with the procedural rules

governing disability determinations. See Cole v. Astrue, 661 F.3d 931, 937 (6th Cir.

2011).

                                             III.

         Thomas raises one objection to the magistrate judge’s report and recommendation.

Thomas takes issue with the magistrate judge’s finding that the ALJ properly considered

the effect of the passage of 14 years since Thomas had last worked as a benefits clerk on

her ability to perform the job at the time of the hearing. (ECF No. 16, PageID.513.) But

Thomas already raised this argument in her summary judgment motion. (ECF No. 13,

                                              3
Case 2:19-cv-13108-LJM-EAS ECF No. 18, PageID.531 Filed 03/26/21 Page 4 of 5




PageID.468, 472–477.) And Judge Stafford fully considered, and ultimately rejected, this

argument. (ECF No. 15, PageID.506–510.)

       The Court agrees with Judge Stafford’s analysis and conclusion. Judge Stafford

notes that an ALJ typically considers only work the claimant performed in the past 15 years

in deciding what constitutes “past relevant work.” (ECF No. 15, PageID.507.) So Thomas’

work as a benefits clerk 14 years prior fits within the relevant period of consideration.

Judge Stafford points out that the ALJ considered a number of factors to conclude that

Thomas could still perform her past work as benefits clerk. (Id. at PageID.508.) The ALJ

concluded, based on the testimony of the vocational expert, that a benefits clerk has a

learning period of three to six months and “could be performed by someone of Thomas’

RFC, age, education, and work experiences.” (Id. (citing ECF No. 11-2, PageID.106–

107.).) The ALJ also explicitly stated that “whether the job duties have changed since she

last performed them was ‘not dispositive of whether the claimant could perform her past

work.’” (Id. (quoting ECF No. 11-2, PageID.54.).) Judge Stafford explains that the ALJ

properly considered the relevant evidence which was required to conclude that Thomas

could still perform her past work as a benefits clerk. (Id. at PageID.509–510.) Finally,

Judge Stafford reasoned that “Thomas bears the burden of proving that her impairments

prevented her from performing the duties of a benefits clerk” (id. at PageID.510 (internal

citation omitted)) and had failed to meet that burden.

       Thomas does not raise in her objection any defect in Judge Stafford’s reasoning, but

simply disagrees with her conclusion. “Merely expressing disagreement with the

conclusion reached by the Magistrate Judge is not sufficient to adequately state an

                                             4
Case 2:19-cv-13108-LJM-EAS ECF No. 18, PageID.532 Filed 03/26/21 Page 5 of 5




objection.” Smith v. Comm’r of Soc. Sec., No. 15-CV-13149, 2016 WL 4727473, at *2

(E.D. Mich. Sept. 12, 2016) (citing Peacock v. Comm’r of Soc. Sec., No. 1:15-CV-572,

2016 WL 2997429, at *1 (W.D. Mich. May 25, 2016)).

                                         IV.

      Because Judge Stafford already fully addressed the arguments that Thomas presents

in her objection, her objection (ECF No. 16) is OVERRULED, and the report and

recommendation (ECF No. 15) is ADOPTED.

      Because the Commissioner’s decision to deny Thomas’ application for disability

insurance benefits is supported by substantial evidence, Thomas’s motion for summary

judgment (ECF No. 13) is DENIED, the Commissioner’s motion for summary judgment

(ECF No. 14) is GRANTED, and the ALJ’s decision is AFFIRMED under sentence four

of 42 U.S.C. § 405(g).

      SO ORDERED.

      Dated: March 26, 2021


                                       s/Laurie J. Michelson
                                       LAURIE J. MICHELSON
                                       UNITED STATES DISTRICT JUDGE




                                          5
